Citation Nr: 1700439	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  14-23 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Following the issuance of the statement of the case in May 2014, the Veteran submitted additional evidence in support of his claim in June 2014.  As his substantive appeal was received in June 2014, a waiver of Agency of Original Jurisdiction (AOJ) consideration is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2016).

The Board notes that the evidence does not show, and the Veteran does not contend, that his diabetes had its onset during service, within one year of his service discharge, or is related to any aspect of his military service other than his alleged herbicide exposure.  The Veteran also does not contend that he had continuity of symptoms of diabetes since service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to considered "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  Rather, the Veteran contends that his diabetes is related to alleged herbicide exposure, to include Agent Orange, while serving in the Republic of Vietnam or the Korean demilitarized zone (DMZ).  

The law provides a presumption of service connection for certain diseases, including diabetes mellitus, type II, that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in Vietnam or in or near the Korean DMZ between April 1, 1968 and August 31, 1971, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

In the instant matter, the record does not support the Veteran's contention that he served in Vietnam.  However, such does reflect that he served in Korea from November 1966 to December 1967 with Company E, 2nd Engineer Battalion, 2nd Infantry Division.  Furthermore, in connection with a separate, unrelated claim, the Center for Unit Records Research (CURR), now the Joint Services Records Research Center (JSRRC), indicated in March 2008 that the unit history submitted by the 2nd Engineer Battalion for the period from January 1 to December 31, 1967, reflected that such unit participated in operational missions in the DMZ.  Furthermore, VA's Adjudication Procedures Manual, M21-1, includes a list of units or other military entities that the Department of Defense has identified as operating in the Korean DMZ during the qualifying time period of April 1, 1968, to August 31, 1971, that includes the 2nd Engineer Battalion, 2nd Infantry Division.  See M21-1 at IV.ii.1.H.4.b.  However, as the Veteran's service in Korea concluded prior to April 1968, a presumption of herbicide exposure based upon such service is not warranted.  See 38 C.F.R. §§ 3.307(a)(6)(iii).

Even so, the M21-1 indicates that a request should be sent to JSRRC for verification of exposure to herbicides when a Veteran claims exposure in Korea, and the service was not between April 1, 1968, and August 31, 1971, or in a unit or entity listed in IV.ii.1.H.4.b.  See M21-1 at IV.ii.1.H.4.c.  In the instant case, as the record reflects that the Veteran served in a unit acknowledged by the Department of Defense as operating in the Korean DMZ, but such was outside of the recognized time period for presumptive service connection, the Board finds that a remand is necessary in order to contact JSRRC to attempt to verify whether the Veteran was exposed to herbicides coincident with his service in Korea.

Accordingly, the case is REMANDED for the following action:

1.  Send a request to JSRRC in an attempt to verify the Veteran's exposure to herbicides consistent with his service in Korea from November 1966 to December 1967 with Company E, 2nd Engineer Battalion, 2nd Infantry Division, pursuant to M21-1, IV.ii.1.H.4.c.  JSRRC should be provided with any necessary documentation.  Any response should be documented in the claims file.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






